80 Cal. App. 2d 983 (1947)
THEO. J. ROCHE, Appellant,
v.
CHARLES J. McCOLGAN, as State Franchise Tax Commissioner, Respondent.
Civ. No. 7342. 
California Court of Appeals. Third Dist.  
July 25, 1947.
 Sullivan, Roche, Johnson & Farraher and Eustace Cullinan for Appellant.
 Fred N. Howser, Attorney General, and James E. Sabine, Deputy Attorney General, for Respondent.
 THE COURT.
 It appears from the stipulation of the parties that the same legal questions are presented in this proceeding as those in Cullinan v. McColgan, 3 Civ. No. 7341, ante, page 976 [183 P.2d 115], this day filed.
 For the reasons stated in our opinion in that case the judgment herein is affirmed.